In consolidated negligence actions to recover damages for personal injuries, defendant Pratt appeals from an order of the Supreme *563Court, Kings County, dated March. 2, 1971, which (1) denied his motion to strike the case from the Trial Calendar as a preferred cause and (2) restored the case to the Ready Day Calendar for a day certain. Order reversed, with $10 costs and disbursements against respondent, William Newbald, and motion granted. In our opinion, this case was improperly on the Day Calendar for pretrial conference on March 6, 1970, by reason of the two prior denials of applications by respondent for a general preference. Accordingly, there was no basis for granting such preference to respondent on the date above mentioned, and appellant’s motion to strike the case from the Trial Calendar as a preferred cause should have been granted. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.